     Case 2:18-cv-00034-TLN-CKD Document 96 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                               No. 2:18-cv-0034 TLN CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    A. DIMACULANGAN, et al.,
15                       Defendants.
16

17           Defendant Dr. Veeranki has filed a motion asking that the deadline for discovery be

18   extended by 60 days. The current deadline is January 15, 2021. Good cause appearing, IT IS

19   HEREBY ORDERED that

20           1. Defendant Dr. Veeranki’s request for an extension of time (ECF No. 93) is granted;

21   and

22           2. The discovery deadline in this case is extended to March 16, 2021.

23   Dated: December 28, 2020
                                                     _____________________________________
24
                                                     CAROLYN K. DELANEY
25                                                   UNITED STATES MAGISTRATE JUDGE

26
27   1
     goin0034.eot(3)
28
